Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claim foreign benefit under the European Patent Application No. EP17194291.5, filed on October 2, 2017, is acknowledged. This examination is conducted based on this priority date.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on March 15, 2022, is acknowledged. Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “determining the JAK-STAT1/2  pathway activity level”. 

Mathematical concepts recited in the claims include:
“calculating an activity level of a JAK-STAT1/2 transcription factor element in a sample isolated from the subject” (claim 1, 7);
“calculating the activity level of the JAK-STAT1/2 transcription factor element in the sample using a calibrated pathway model” (claim 1, 7);
“calculating the activity level of the JAK-STAT1/2 cellular signaling pathway in the sample based on the calculated activity level of the JAK-STAT1/2 transcription factor element in the sample” (claim 1, 7);
Mental processes recited in the claims include:
“receiving data on the expression levels of at least three target genes derived from the sample, wherein the JAK-STAT1/2 transcription factor element controls transcription of the at least three target genes” (claim 1);
  “assigning a JAK-STAT1/2 cellular signaling pathway activity status to the calculated activity level of the JAK-STAT1/2 cellular signaling pathway in the sample” (claim 3);
 “compare the expression levels of the at least three target genes in the sample with expression levels of the at least three target genes in the calibrated pathway model which define a (an activity) level of the JAK- STAT1/2 transcription factor element” (claim 5, 7);
“determine the activity level of JAK-STAT1/2 transcription factor element in the sample” (claim 5);
“incorporating relationships that compare the expression levels of the at least three target genes in the sample with expression levels of the at least three target genes in the calibrated pathway model” (claim 6);
“define a level of the JAK-STAT1/2 transcription factor element to determine the activity level of the JAK-STAT1/2 transcription factor element in the sample” (claim 6);
“determining the activity level of a JAK- STAT1/2 cellular signaling pathway in a subject” (claim 7);
“receiving data on the expression levels of at least three target genes derived from the sample, wherein the at least three target genes are selected from BID, GNAZ, IRF1, IRF7, IRF8, IRF9, LGALS1, NCF4, NFAM1, OAS1, PDCD1, RAB36, RBX1, RFPL3, SAMM50, SMARCB1, SSTR3, ST13, STAT1, TRMT1, UFD1L, USP18, and ZNRF3” (claim 7);
“determined to be either IFN type I activity or IFN type II activity by using two calibrated pathway models of which one is calibrated on IFN type I activity and the other is calibrated on IFN type II activity” (claim 7);
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claim 1 recites “a computer implemented method”, claim 7 recites “a non-transitory computer readable storage media” that “having computer readable program code embodied therewith”, which sound like additional elements to the abstract ideas. However, the computer that implement the methods list in claim 7 is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983). Claim 7 contains mere instructions to apply the abstract idea outlined in claims 1-8 using a computer-readable media. Therefore claim 7 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). 
Claim 4 recites “displaying the JAK-STAT1/2 cellular signaling pathway activity status”, which is another extra element to the abstract ideas. More specifically, it is an extra-solution activity. MPEA 2106.05(g) has an outline to determine whether an additional element is insignificant extra-solution activity:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B.
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
According to this MPEP guideline, claim 4 recites “displaying the JAK-STAT1/2 cellular signaling pathway activity status” is (1) well-known and (3) necessary data outputting, Hence it is insignificant extra-solution activity, that does not integrate that abstract idea into a practical application (see MPEP 2106.05(g)). (Step 2A Prong Two: No).

The dependent claims of claim 1, and claim 8 which depend from claim 7, none of these dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims 1-8 recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). Simply displaying the result is an insignificant extra-solution activity that is not sufficient enough to integrate the abstract ideas into a practical application (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OOIJEN (“Assessment Of The Pi3k Cellular Signaling Pathway Activity Using Mathematical Modelling Of Target Gene Expression”, US 20160298196 A1, DATE PUBLISHED: 2016-10-13), further in view of  Au-Yeung (“Transcriptional regulation by STAT1 and STAT2 in the interferon JAK-STAT pathway, JAK-STAT, 2:3, e23931, (2013) DOI: 10.4161/jkst.23931)

Claim 1 is directed to a computer implemented method for determining the activity level of a JAK- STAT1/2 cellular signaling pathway in a subject performed by a computerized device having a processor comprising: 

a. calculating an activity level of a JAK-STAT1/2 transcription factor element in a sample isolated from the subject, wherein the activity level of the JAK-STAT1/2 transcription factor element in the sample is associated with JAK- STAT1/2 cellular signaling, and wherein the activity level of the JAK-STAT1/2 transcription factor element in the sample is calculated by: 

receiving data on the expression levels of at least three target genes derived from the sample, wherein the JAK-STAT1/2 transcription factor element controls transcription of the at least three target genes, and wherein the at least three target genes are selected from BID, GNAZ, IRFI, IRF7, IRF8, IRF9, LGALS1, NCF4, NFAM1, OASi, PDCD1, RAB36, RBX1, RFPL3, SAMM50, SMARCB1, SSTR3, ST13, STATI, TRMT1, UFD1L, USP18, and ZNRF3; 
ii. 	calculating the activity level of the JAK-STAT1/2 transcription factor element in the sample using a calibrated pathway model, wherein the calibrated pathway model compares the expression levels of the at least three target genes in the sample with expression levels of the at least three target genes in the calibrated pathway model which define an activity level of the JAK-STAT1/2 transcription factor element; and, 

b. calculating the activity level of the JAK-STAT1/2 cellular signaling pathway in the sample based on the calculated activity level of the JAK-STAT1/2 transcription factor element in the sample, 
wherein the activity level of the JAK-STAT1/2 cellular signaling pathway is determined to be either IFN type I activity or IFN type II activity by using two calibrated pathway models of which one is calibrated on IFN type I activity and the other is calibrated on IFN type II activity.

With respect to claim 1, VAN OOIJEN discloses a computer-implemented method of assessing the PI3k cellular signaling pathway activity using mathematical modelling of target gene expression (Title) that:
a.	Inferring an activity level of a PI3K transcription factor element in a sample ([0006] inferring activity of a PI3K cellular signaling pathway in a tissue and/or cells and/or a body fluid of a medical subject based at least on expression levels of one or more target gene(s) of the PI3K cellular signaling pathway measured in an extracted sample of the tissue and/or the cells and/or the body fluid of the medical subject, wherein the inferring comprises):
receiving data on the expression levels of target genes derived from the sample ([0007] determining a level of a FOXO transcription factor (TF) element in the extracted sample of the tissue and/or the cells and/or the body fluid of the medical subject, the FOXO TF element controlling transcription of the one or more target gene(s) of the PI3K cellular signaling pathway, the determining being based at least in part on evaluating a mathematical model relating expression levels of the one or more target gene(s) of the PI3K cellular signaling pathway to the level of the FOXO TF element);
calculating the activity level of the PI3K/FOXO transcription factor element in the sample using a calibrated pathway model ([0008] inferring the activity of the PI3K cellular signaling pathway in the tissue and/or the cells and/or the body fluid of the medical subject based on the determined level of the FOXO TF element in the extracted sample of the tissue and/or the cells and/or the body fluid of the medical subject),
b.  calculating the activity level of the PI3K cellular signaling pathway in the sample based on the calculated activity level of the FOXO transcription factor element in the sample ([0009] wherein the inferring is performed by a digital processing device using the mathematical model).
VAN OOIJEN  Further teaches that the mathematic model is a calibrated Bayesian network model ([0124-0125]).
VAN OOIJEN reads on the claim 1 limitation except that he assessed the PI3K pathway activity while the instant claim measure the JAK-STAT1/2 pathway activity, and hence they measure two different sets of target genes (FOXO targets vs the STAT targets). VAN OOIJEN list many FOXO (the core regulator of the PI3K pathway) target genes, but they are different from the STAT1/2 target genes. Au-Yeung list at least three STAT1/2 target genes in claim 2.
VAN OOIJEN is silent on the JAK-STAT1/2 pathway or the STAT target genes. Au-Yeung teaches the JAk-STAT1/2 pathway and the STST1 regulated target genes (Abstract, Page e23931-1 ).  Au-Yeung further teaches the JAK-STAT1/2 cellular signaling pathway is determined by IFN type 1 and IFN type II (“STAT1 and STAT2 are key components of the transcription factor complex in the IFN signaling pathways. The sole type II IFN, IFNγ, represents the canonical JAK-STAT signaling paradigm, resulting in an SH2-phosphotyrosine-mediated homodimeric STAT1 transcription factor known as the gamma-IFN activated factor (GAF).1 In addition to type I IFN, ISGF3 can be activated by type III IFNs, consisting of IFNλ1, IFNλ2, and IFNλ3.9 Although type I and type III IFNs use distinct transmembrane receptors to initiate their signaling cascades, they converge upon ISGF3 as the active STAT transcription regulator”. Page e23931-1, col 2, line 1-10 of paragraph 2).  VAN OOIJEN teaches at least two calibrated pathway models to model the Pi3K pathway activity (further discussed in claim 6).

With respect to claim 2, VAN OOIJEN is silent on the JAK-STAT1/2 pathway or the STAT target genes. Au-Yeung teaches the JAk-STAT1/2 pathway and the STST1 regulated target genes: IRF1 (“As IRF1 is regulated by IFN-activated STAT1 homodimers, this indicates ISGF3 and GAF target genes have different requirements for HDAC activity.” Page e23931-6, col 1, paragraph 2),  USP18 (“Analysis of IFNα- and IFNγ-activated STAT1 and STAT2 binding to human chromosome 22 using ChIP-chip confirmed four genes previously characterized as IFN-responsive, APOL1, APOL2, HIRA, and USP18, as direct STAT targets”. Page e23931-2, col 2, paragraph 2). OAS1 (“Gene expression analysis of STAT1-deficient cells that had been reconstituted with an unphosphorylatable Y701F STAT1 mutant revealed increased expression of some ISGs that were previously characterized as canonical ISGF3 targets, including the well-known OAS1 and IFI27” (Page e23931-5, col 1, first paragraph under section “Non-Canonical STAT Transcription Factors”).

With respect to claim 3, VAN OOIJEN teaches assigning the active/passive status to the pathway activity in a sample ([0127] The cell lines with the inducible FOXO construct that were stimulated for 12 hours with 4OHT were considered as the FOXO active samples (n=3), whereas the passive FOXO samples were the cell lines with the construct without 4OHT stimulation (n=3).)

With respect to claim 4, VAN OOIJEN teaches displaying the pathway activity status ([0065] FIG. 9 shows test results of the exemplary linear model based on the shortlist of target genes of the PI3K cellular signaling pathway (cf. Table 3) for breast (cancer) samples of GSE17907. [0066] FIG. 10 shows test results of the exemplary linear model based on the shortlist of target genes of the PI3K cellular signaling pathway (cf. Table 3) for prostate (cancer) samples of GSE17951).

With respect to claim 5, VAN OOIJEN teaches assessing the pathway activity by a probabilistic model ([0068] As described in detail in the published international patent application WO 2013/011479 A2 (“Assessment of cellular signaling pathway activity 
using probabilistic modeling of target gene expression”), by constructing a probabilistic model, e.g., a Bayesian network model, and incorporating conditional probabilistic relationships between expression levels of one or more target gene(s) of a cellular signaling pathway, herein, the PI3K cellular signaling pathway, and the level of a transcription factor (TF) element, herein, the FOXO TF element, the TF element controlling transcription of the one or more target gene(s) of the cellular signaling pathway, such a model may be used to determine the activity of the cellular signaling pathway with a high degree of accuracy). 

With respect to claim 6, VAN OOIJEN teaches a linear model to assess the pathway activity ([0069] In another easy to comprehend and interpret approach described in detail in the published international patent application WO 2014/102668 A2 (“Assessment of cellular signaling pathway activity using linear combination(s) of target gene expressions”), the activity of a cellular signaling pathway, herein, the PI3K cellular signaling pathway, may be determined by constructing and evaluating a linear or (pseudo-) linear model incorporating relationships between expression levels of one or more target gene(s) of the cellular signaling pathway and the level of a 
transcription factor (TF) element, herein, the FOXO TF element, the TF element controlling transcription of the one or more target gene(s) of the cellular signaling pathway, the model being based at least in part on one or more linear combination(s) of expression levels of the one or more target gene(s)).

With respect to claim 7, claim 7 is similar to claim 1, the difference between claim 1 and claim 7 lies in that claim 1 applied in the frame work of a computer program while claim 7 applied in the framework of a software product. Claim 7 is rejected similarly as discussed above regarding claim 1.

With respect to claim 8, claim 8 is similar to claim 2. Claim 8 is rejected similarly as discussed above regarding claim 2.


It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify VAN OOIJEN’s method of assessing the PI3K pathway activity using mathematical modeling of the FOXO target gene expression, with Au-Yeung’s JAK-STAT pathway and the STST1/2 target genes, to achieve the claimed inventions, and expected to be successful. Because both VAN OOIJEN and Au-Yeung are about assessing the cancer signaling pathways by modeling the target gene expression, and they both succeed.

Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OOIJEN and Au-Yeung, and Thomas (“Methotrexate Is a JAK/STAT Pathway Inhibitor”. PLoS ONE 10(7): e0130078. doi:10.1371/journal.pone.0130078. Received: January 21, 2015, Accepted: May 15, 2015, Published: July 1, 2015 )

With respect to claim 9, claim 9 is similar to claim 1, the difference between claim 1 and claim 9 lies in that claim 1 applied in the frame work of a computer program while claim 9 applied in the framework of treating a subject with elevated JAK-STAT1/2 activity level. Claim 7 is rejected similarly as discussed above regarding claim 1, except the new subject matter: 
b. administering to the subject a JAK-STAT1/2 inhibitor if the information regarding the activity level of the JAK-STAT1/2 cellular signaling pathway is indicative of an active JAK-STAT1/2 cellular signaling pathway, wherein the activity level of the JAK-STAT1/2 cellular signaling pathway is determined to be either IFN type I activity or IFN type II activity by using two calibrated 5pathway models of which one is calibrated on IFN type I activity and the other is calibrated on IFN type II activity.
Regarding this new subject matter, VAN OOIJEN and Au-Yeung are both silent in offering an inhibitor to inhibit the pathway activity. Thomas teaches treating cancer patients with elevated JAK-STAT pathway activity with Methotrexate (section “Abstract”), as an inhibitor. 

With respect to claim 10, claim 10 is similar to claim 2. Claim 10 is rejected similarly as discussed above regarding claim 2.

With respect to claim 11, VAN OOIJEN and Au-Yeung are both silent in listing the JAK-STA1/2 inhibitors. Thomas discloses the ruxolitinib as a JAK-STAT1/2 inhibitor (“In addition, we suggest that patients with JAK/STAT-associated haematological malignancies may benefit from low-dose methotrex-ate treatments. While the JAK1/2 inhibitor ruxolitinib is effective, a £43,200 annual cost pre-cludes widespread adoption”. Page 2, first paragraph).
 
With respect to claim 12, VAN OOIJEN and Au-Yeung are both silent in diseases where  the JAK-STA1/2 pathway activity is elevated. Thomas discloses that the JAK-STAT1/2 pathway activity is elevated in cancer (“The JAK/STAT pathway transduces signals from multiple cytokines and controls haematopoiesis, immunity and inflammation. In addition, pathological activation is seen in multiple malignancies including the myeloproliferative neoplasms (MPNs)”. Page 1, section “Background”).

 It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify VAN OOIJEN’s method of assessing the PI3K pathway activity using mathematical modeling of the FOXO target gene expression, with Au-Yeung’s JAK-STAT pathway and the STST1/2 target genes, and Thomas’s pathway inhibitor, to achieve the claimed inventions, and expected to be successful. Because the combination of VAN OOIJEN and Au-Yeung provide good assessment to the JAK-STAT1/2 pathway activity, which offer a good guidance to Thomas’s inhibitor which is useful for cancer patients with elevated JAK-STAT1/2 signaling activity level, and they all succeed.

Conclusion

No claim is allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robertson (“Genome-wide profiles of STAT1 DNA association using chromatin immunoprecipitation and massively parallel sequencing”. Nat Methods 4, 651–657 (2007). https://doi.org/10.1038/nmeth1068); Platanias (“Mechanisms of type-I- and type-II-interferon-mediated signaling”. Nat Rev Immunol 5, 375–386 (2005). https://doi.org/10.1038/nri1604).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631